DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for amendment dated 4/23/21 including claims 1-15, out of which claims 2-3,8,11-12 and 14 are cancelled. Claims 1,4-7,9-10. 13 and 15 are pending consideration

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97 Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1,4-7,9-10. 13 and 15
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose directly or indirectly following limitations in combination of rest of claims:
As recited by claim 1;
Wherein the method comprises: receiving, by a session management function (SMF) network element, a data notification message from a user plane function (UPF) network element, wherein the data notification message comprises a protocol data unit (PDU) session identifier, and determining, based on the PDU session identifier, one or both of a session and service continuity (SSC) mode corresponding to the PDU session identifier and/or and a service area of the UPF network element, wherein the UPF network element is a network element that established a PDU session corresponding to the PDU session identifier; determining, by the SMF network element, a paging area based on one or both of the SSC mode and/or and the service area of the UPF network element; and sending, by the SMF network element, a first message comprising the paging area to an access and mobility management function (AMF) network element, wherein the first message is for triggering the AMF network element to page, in the paging area, a terminal that established the PDU session by using the UPF network element, wherein the determining the paging area based on one or both of the SSC mode and the service area of the UPF network element comprises: if it is determined that the SSC mode is an SSC mode 2, using, by the SMF network element, the service area as the paging area; or if it is determined that the SSC mode is an SSC mode 1 or an SSC mode 3, using, by the SMF network element as the paging area, an area indicated by a tracking area list; or determining, by the SMF network element, the paging area based on the tracking area list and the service area of the UPF network element, and wherein the determining the paging area based on the tracking area list and the service area of the UPF network element comprises determining, by the SMF network element, as the paging area, an overlapping area of the service area and the area indicated by the tracking area list.

As recited by claim 4 ;

eceiving, by an access and mobility management function (AMF) network element, a first message from a session management function (SMF) network element, wherein the first message comprises a paging area, wherein the paging area is based on one or both of a session and service continuity (SSC) mode and/or and a service area of a user plane function (UPF) network element, wherein the paging area is an overlapping area of a service area of the UPF network element and an area indicated by a tracking area list of the UPF network element, wherein the SSC mode and/or and the service area of the UPF network element arc/is are each based on an obtained protocol data unit (PDU) session identifier, and wherein the UPF network element is a network element that established a PDU session corresponding to the PDU session identifier; and paging, by the AMF network element, in the paging area, a terminal that established, by using the UPF network element, the PDU session corresponding to the PDU session identifier.

As recited by claim 7;
receiving, by an access and mobility management function (AMF) network element, a first message from a session management function (SMF) network element, wherein the first message comprises one or both of a session and service continuity (SSC) mode and/or and a service area of Page 3 of 9Response to Office ActionApplication No. 16/578,011 April 23, 2021Attorney Docket No. HW745938 a user plane function (UPF) network element, wherein the SSC mode and/or and the service area arc/is are each based on an obtained protocol data unit (PDU) session identifier, and wherein the service area is a service area of the UPF network element that established a PDU session corresponding to the PDU session identifier; and determining, by the AMF network one or both of the SSC mode and/or and the service area, and paging, in the paging area, a terminal that established the PDU session by using the UPF network element, wherein the determining the paging area based on one or both of the SSC mode and the service area comprises: if it is determined that the SSC mode is an SSC mode 1, determining, by the AMF network element as the paging area, an area indicated by a tracking area list; or if it is determined that the SSC mode is an SSC mode 2 or an SSC mode 3, determining, by the AMF network element, the service area as the paging area, or determining an overlapping area of the service area and a tracking area list as the paging area.

As recited by claim 10
receive a data notification message that comprises a protocol data unit (PDU) session identifier from a user plane function (UPF) network element, and determine, based on the PDU session identifier, one or both of a session and service continuity (SSC) mode corresponding to the PDU session identifier and/or and a service area of the UPF network element, wherein the UPF network element is a network element that established a PDU session corresponding to the PDU session identifier; and Page 4 of 9Response to Office ActionApplication No. 16/578,011 April 23, 2021Attorney Docket No. HW745938 a processor configured to determine a paging area based on the SSC mode and/or the service area of the UPF network element; wherein the transceiver is further configured to send a first message comprising the paging area to an access and mobility management function (AMF) network element, wherein the first message is for triggering the AMF network element to page, in the paging area, a terminal that established the PDU session by using the UPF network element, wherein the processor is further configured to: if it is determined that the SSC mode is an SSC mode 2, use the service area as the paging area; or if it is determined that the SSC mode is an SSC mode 1 or an SSC mode 3, use, as the paging area, an area indicated by a tracking area list; or determine the paging area based on the tracking area list and the service area of the UPF network element, and wherein the processor is further configured to determine, as the paging area, an overlapping area of the service area and the area indicated by the tracking area list.

As recited by claim 13;
a transceiver configured to receive a first message from a session management function (SMF) network element, wherein the first message comprises one or both of a session and service continuity (SSC) mode and a service area of a user plane function (UPF) network element, wherein the SSC mode and/or and the service area are each based on an obtained protocol data unit (PDU) session identifier, and wherein the service area is a service area of the UPF network element that established a PDU session corresponding to the PDU session identifier; and a processor configured to: determine a paging area based on the SSC mode and/or the service area, and page, in the paging area, a terminal that established the PDU session by using the UPF network element, wherein the processor is further configured to: if it is determined that the SSC mode is an SSC mode 1, determine, as the paging area, an area indicated by a tracking area list; or Page 5 of 9Response to Office ActionApplication No. 16/578,011 April 23, 2021Attorney Docket No. HW745938 if it is determined that the SSC mode is an SSC mode 2 or an SSC mode 3, determine the service area as the paging area, or determine an overlapping area of the service area and a tracking area list as the paging area.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE et al (US 20200187277) discloses The present invention defines signaling required for separating a network entity (NE) responsible for mobility management (MM) and session management (SM), which are main function of a control plane (CP) in a next generation (NextGen) mobile communication system, and presents a basic procedure for providing mobile communication services including the signaling. Therefore, complexity of core equipment responsible for the CP is reduced in order to implement a network slice function and provide various levels of mobility, and an effect of minimizing a signaling load therebetween can be obtain. In addition, it is possible to efficiently manage the resources of a base station (radio access network (RAN)) and a user plane network entity (UP NF).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan, can be reached on (571)272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/
 Primary Examiner, Art Unit 2647